Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This office action is response to 06/14/2021. Claims 8 and 11-23 are amended. Claims 1-7 and 9-10 cancelled. Claims 8 and 11-23 are presented for examination.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-12 in Remarks, filed 06/14/2021, with respect to claims 8 and 11-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sannala (US 9396633 B1)  in view of Gitau (US 2014/0285341 A1) , have been fully considered and are persuasive. Applicant also filed eTD. These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 8 and 11-23 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 8 and 13, the prior art of record, specifically Sannala (US 9396633 B1)  teaches a camera assembly, comprising: an enclosed housing having a rear surface, a front surface, and a periphery, wherein the periphery defines a border of the enclosed housing, and the periphery includes an inner surface and an outer surface; a lens module located within the enclosed housing and configured to receive light via the front surface; communication circuitry located within the enclosed housing and 
Prior art of record, Gitau (US 2014/0285341 A1)  teaches wireless safety alert signaling system comprising: a transmitter, said transmitter having a transmitting means, an activating means, and a locking means; a receiver, said receiver having a receiving means and an indicating means; and a key means; wherein the transmitting means of the transmitter is configured to generate and wirelessly transmit signals; the activating means of the transmitter is configured to allow a user to initiate the generation and transmission of signals by the transmitter; the locking means of the transmitter is configured to place the transmitter in unlocked mode or in locked mode, whereby when the transmitter is in unlocked mode the activating means of the transmitter is operable by user and when transmitter is in locked mode activating means of the transmitter is inoperable by the user (paragraph 0035, alert devices 122 and admin devices 123 of system 100 are configurable to integrate with access control system to provide for admission to facility. staff ID and/or electronic photo in concert with the alert devices 122, para 0024, communication alert devices 122 are small).
However, the prior arts of record fail to teach, make obvious, or suggest, a wearable alert activation device comprising:  alert activation device with two or more activation buttons; an unlock button separate from the two or more activation buttons, wherein in response to a user selection of the unlock button, each of the two or more activation buttons are illuminated for a predefined activation period of time; wherein wearable alert activation device transmit an alert signal in response to a user engaging at least one of the two or more alert activation buttons, wherein each alert activation button defines a different group of recipients for the alert signal, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 8 and 11-23 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689